Citation Nr: 0030128	
Decision Date: 11/17/00    Archive Date: 11/22/00

DOCKET NO.  98-08 334 A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased apportionment of the veteran's 
pension benefits for the support of a dependent child.


REPRESENTATION

Veteran represented by:	The American Legion

Appellant represented by:   None


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel

FINDINGS OF FACT

1.	1.  The veteran in this case served on active duty from 
August 1951 to December 1951 and from January 1955 to 
November 1956.

2.  On November 2, 2000, the Board was notified by the 
Department of Veterans Affairs (VA) Regional Office, North 
Little Rock, Arkansas, that the veteran died on August [redacted], 
2000.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 2000); 38 C.F.R. § 20.1302 
(2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 2000); 
38 C.F.R. § 20.1302 (2000).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2000).

Alternative Theory

The Board is aware that it is the veteran who died, rather 
than the claimant.  Therefore, it is possible that the Court 
could determine that the holding in Landicho v. Brown, 7 Vet. 
App. 42, 47 (1994) is not applicable.  Even if that were the 
case, the claim remains a dismissal.  In regard to continuing 
benefits, the veteran's death precludes the award of future 
benefits.  Therefore, the theory of Landicho remains a valid 
theory, even if case law on this point does not exist. 

In regard to potential past due benefits, it would appear 
that this would constitute an accrued claim.  Since the 
monies were already disbursed to the veteran, it is not clear 
that a valid claim could exist.


ORDER

The appeal is dismissed.

		
      H. N. SCHWARTZ
	Veterans Law Judge
	Board of Veterans' Appeals

 


